SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [ X ] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-52227 SECURE NETWERKS, INC. (Name of Small Business Issuer in Its Charter) Delaware 20-4910418 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 11650 South State St. Suite 240 Draper, Utah (Address of Principal Executive Offices) (Zip Code) (801) 816-2570 Issuer’s Telephone Number, Including Area Code Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act:None Table of Contents Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities ActYes [] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes [ ] No [ X ] Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,”“accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer [] Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] The aggregate market value of the Company’s voting stock held by non-affiliates computed by reference to the closing price as quoted on the NASD Electronic Bulletin Board on March 23, 2011, was approximately $121,835.75.For purposes of this calculation, voting stock held by officers, directors, and affiliates has been excluded. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of March 23, 2011, the Company had outstanding 500,000 shares of common stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents FORWARD LOOKING STATEMENTS THIS ANNUAL REPORT ON FORM 10-KSB, IN PARTICULAR “ITEM 7. MANAGEMENT’SDISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” AND “ITEM 1. BUSINESS,” INCLUDE “FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.THESE STATEMENTS REPRESENT THE COMPANY’S EXPECTATIONS OR BELIEFS CONCERNING, AMONG OTHER THINGS, FUTURE REVENUE, EARNINGS, AND OTHER FINANCIAL RESULTS, PROPOSED ACQUISITIONS AND NEW PRODUCTS, ENTRY INTO NEW MARKETS, FUTURE OPERATIONS AND OPERATING RESULTS, FUTURE BUSINESS AND MARKET OPPORTUNITIES.THE COMPANY WISHES TO CAUTION AND ADVISE READERS THAT THESE STATEMENTS INVOLVE RISK AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THE EXPECTATIONS AND BELIEFS CONTAINED HEREIN.FOR A SUMMARY OF CERTAIN RISKS RELATED TO THE COMPANY’S BUSINESS, SEE “RISK FACTORS.” UNDER “ITEM 1A.” Unless the context requires otherwise, references to the Company are to Secure Netwerks, Inc. PART I. ITEM 1.BUSINESS Cautionary Factors That May Affect Future Results (Cautionary Statements Under the Private Securities Litigation Reform Act of 1995) The disclosure and analysis set forth herein contains certain forward looking statements, particularly statements relating to future actions, performance or results of current and anticipated products and services, sales efforts, expenditures, and financial results.From time to time, the Company also provides forward-looking statements in other publicly-released materials, both written and oral.Forward-looking statements provide current expectations or forecasts of future events such as new products or services, product approvals, revenues, and financial performance.These statements are identified as any statement that does not relate strictly to historical or current facts.They use words such as “anticipates,” “intends,” “plans,” “expects,” “will,” and other words and phrases of similar meaning.In all cases, a broad variety of assumptions can affect the realization of the expectations or forecasts in those statements.Consequently, no forward-looking statement can be guaranteed.Actual future results may vary materially. The Company undertakes no obligation to update any forward-looking statements, but investors are advised to consult any further disclosures by the Company on this subject in its subsequent filings pursuant to the Securities Exchange Act of 1934.Furthermore, as permitted by the Private Securities Litigation Reform Act of 1995, the Company provides these cautionary statements identifying risk factors, listed below, that could cause the Company’s actual results to differ materially from expected and historical results.It is not possible to foresee or identify all such factors.Consequently, this list should not be considered an exhaustive statement of all potential risks, uncertainties and inaccurate assumptions. CORPORATE ORGANIZATION Secure Networks, Inc. was initially formed in the state of Utah on February 4, 2004, and was subsequently reincorporated in Delaware on February 14, 2007 as Secure Netwerks, Inc.Secure Netwerks was a wholly-owned subsidiary of SportsNuts, Inc., a Delaware corporation traded on the OTC Electronic Bulletin Board that files reports with the Securities and Exchange Commission under Sections 1 Table of Contents 13(a) and 15(d) of the Securities Exchange Act of 1934.On March 1, 2007, the shares of Secure Netwerks were spun-off to the shareholders of SportsNuts, Inc.As of March 23, 2011, Secure Netwerks had 266 shareholders of record. THE BUSINESS OF SECURE NETWERKS Overview Secure Netwerks is a computer and technology hardware reseller to businesses and other organizations.Most of our clients are small and medium sized organizations, although we do attempt to market our products and services to larger organizations.We also outsource technology-related services to provide a full solution basket of technology products and services including hardware, software, network development and services.Our clients consist of some retail purchasers and small to medium- sized organizations, operating mostly in North America, but do have occasional clients in Europe.Our website is located at www.securenetwerks .com. Every company is different, and we treat every company differently depending on their needs assessment.Our assessment of client technology needs does not just involve building technology systems.We focus on the business strategies of our clients. The highlights of Secure Netwerk’s approach include a phase, often around eight weeks, entitled Technology Discovery Session (TDS), that identifies the data, technical, business and functional requirements, creates a conceptual design of the overall solution, develops a visual prototype of the application, and delivers a solution roadmap for implementation. We first focus on collecting current hardware, software and procedures, business processes, personnel requirements and any other additional information that is deemed necessary. We then document the collected information to the extent required to adequately define the desired result. Subsequently, we focus on developing the future hardware, software and procedures to support the technology drivers for the organization. As part of this approach, we identify gaps between the client’s technology and their desired technology.We identify improvement / effectiveness measures that will assist the organization in achieving its current and future vision. Many client organizations not only need the information technology products that we sell, but they need some of the services our partner provides.Acadia Technologies, Inc. is our partner that provides these services including installation, network design, website development, website hosting, and telephony networking.We pay Acadia Technologies $30 an hour per service person, and 50% of the profit received for the service provided to our clients.We do not have a written agreement with Acadia Technologies, Inc., but continue to work together on projects. We have maintained a relationship with Acadia Technologies since we started our business in February, 2004.We pay Acadia Technologies 50% of the profit we receive from each client Acadia Technologies refers to us.Historically, Acadia Technologies has referred approximately 25% of our clients to us.Acadia Technologies only gets paid when we get paid by our clients. Our Approach Sales and Marketing.We focus our sales and marketing efforts primarily in the intermountain west region including Utah, Montana, Wyoming, Idaho, Nevada, New Mexico, and Colorado.Our direct sales and support personnel provide new account creation and management, enhanced communications and long-term relationship-building with our existing and potential customers.Given the current need of businesses and other organizations in the western United States for information 2 Table of Contents technology hardware and related services, we do not anticipate expanding our sales and marketing to other regions of the United States in the near future. Each of our salesperson’s compensation is commission-based.Sales leads are derived from individual business contacts and customer referrals from strategic partners, as well as available industry research and reports.We do not have any written or oral agreements with strategic partners to provide referrals.Most of our referrals from strategic partners have come from our service partner, Acadia Technologies Incorporated.When Acadia Technologies’ clients need computer hardware or software, they refer the business to Secure Netwerks. Our sales efforts are intended to focus on the business drivers of our clients’ technology initiatives and needs.We utilize our experienced sales personnel as well as outside consultants as part of our team approach to sales.These outside consultants include the staff of Acadia Technologies Incorporated and various independent technology technicians.We use outside consultants for approximately one-half of our clients.We have no agreements with outside consultants because each project is negotiated separately and the outside consultants are engaged for each specific project.Our sales personnel participate in training programs designed by our suppliers to provide new information about new and upgraded products.These training programs also assist our sales personnel on the latest industry innovations and sales techniques. Products and Outsourced Services We bring value to our clients that purchase computer equipment by introducing them to our strategic partners, including technology service providers, equipment leasing providers and programmers in the information technology industry.Our relationships with these strategic partners allow us to offer a comprehensive and cost-effective technology solution to almost any organization.Through Secure Netwerks and its partners, our clients can access the following range of hardware sales and services: · Technology Hardware sales.We are a valued-added reseller of the following computer and computer-related products; o Hardware:Intel-based servers, personal computers and laptops supporting Windows, Macintosh, Unix, Linux, and Novell operating systems. o Peripherals: Printers, monitors, personal digital assistants, handheld scanners, and other computer equipment related to the operation of computers, servers, laptops, photocopiers, scanners, projectors, audio-visual systems, routers, firewalls, OEM computer equipment, security and conference cameras and security systems o Software:Microsoft Windows and Apple Macintosh retail boxed products that relate to the operation of computer, servers, and laptops.Those software products include the operating system sold separately as well as with the original hardware. All of the products sold by Secure Netwerks are manufactured by others.We have not experienced any difficulties in obtaining requested hardware or software from the manufacturers, and consequently do not anticipate any difficulties in obtaining such hardware or software for future sales contracts.We are a value-added reseller because we bring value to each sale by analyzing the needs of each client and educating the client on the features and benefits of each of the products we sell. 3 Table of Contents · Telecommunication Systems Services and Integration.We have seen an increase in the number of our clients needing communications devices that interact with networks and e-mail servers.We provide a service that includes mobile phone and wireless device support.In addition, we can also provide voice-over internet protocol access for our clients that want to enhance the use of their network services and minimize their long distance telephone charges.Voice-over internet allows customers to take their phone numbers and voicemail wherever they go, and place and transfer calls between branch offices with cost effective long distance charges. Calls can be routed through the Internet connection to each office.We offer many types of telephones and telephone systems including wireless, standard desktop phones, and computer based software phones. · Outsourced Equipment Leasing.Power4Financial LLC, our strategic partner, provides outsourced leasing services for our clients that want to purchase hardware from us using lease financing.We typically charge our clients between 1% and 2% of the total lease value for this service as an arrangement fee.We do not have an agreement with Power4Financial, but plan to continue to use their equipment leasing services for our clients.When we refer clients to Power4Financial, our primary income comes from the sale of the equipment that will be financed under the lease.We are only paid for the equipment and the 1% to 2% arrangement fee after the lease is approved and the lease funds the purchase of the equipment. · Application Programming.Depending upon the budget, timetable, and business rules that govern a project, we partner with local and offshore programmers to build customized enterprise applications.Customized enterprise applications are necessary because our clients have different business needs.For example, a university has different needs from a newspaper company.These programmers customize products for the specific needs of each business.Our programming partners are proficient in MySQLTM, OracleTM, and SequelTM database applications, as well as PHPTM, JAVATM, and MicrosoftTM .NET web application programming languages. · Outsourced Technology Service.Acadia Technologies Incorporated, a Utah based service provider, provides service solutions to our clients.We have a close working relationship with Acadia Technologies.Acadia Technologies has experience providing desktop support, network and hardware maintenance, as well as building complex local area and wide area network configurations for small and large businesses. Principal Suppliers We do not have any written agreements with our principal suppliers.Purchases are made by credit card, cash or check on delivery, or on account with suppliers where credit has been established.Below is a summary of our principal product suppliers and the terms for the purchase of goods: Supplier Terms Ingram Micro, Inc. Credit account, Balance due 30 days from order date Wintec Industries, Inc. Credit account, Balance due 30 days from order date Tech Data Corporation Credit card, Cash or check on delivery Synnex Corporation Credit account, Balance due 30 days from order date Tessco Technologies Incorporated Credit account, Balance due 30 days from order date 4 Table of Contents We work hard to foster close relationships with these vendors and maintain a high level of accreditation for the benefit of our customers.These Principal Suppliers sell their products to us at a wholesale price, and we sell to our clients at a retail price.We are quoted specific prices either by telephone or by the use of the websites of these principal suppliers.Prices vary as they are quoted to us, and are not set.There are no price discount indicators.We search each supplier for the best price. Our agreements with these principal suppliers give us terms and conditions for our payment obligations for the computer hardware and software we resell to our customers.We must pay the principal amount we owe each supplier within 30 days of the invoice from the supplier.In the event that we do not pay the invoice within the 30 day time period, our suppliers charge between 8% and 12% per annum for late payments. Research and Development We attempt to stay abreast of changes in the information technology industry and also attempt to increase the level of product knowledge of our current staff.During the calendar year 2010, our two full-time employees, two part-time employees, and other project-based contract personnel received approximately 50 hours of training.Other research and development activities include the use of instructional collateral materials.We estimate that we have spent approximately 200 hours in each of our two prior fiscal years on research and development activities.None of the expenses associated with these activities has been borne directly by our customers. GOVERNMENT REGULATION The business of Secure Netwerks is not currently subject to substantial federal, state, or local government regulation.We are not subject to any significant environmental laws or regulations, and do not anticipate excessive levels of U.S. federal or state government regulation of our business.Secure Netwerks is subject to standard taxation rates for sales, income, and other activities in the United States and does not pay taxes overseas. COMPETITION There are thousands of resellers of technology hardware and software with similar products and service offerings as Secure Netwerks.Because our business is small and our resources are relatively limited, we do not focus our business development activities on larger organizations due to the longer sales cycle involved.Although we do not focus on larger organizations, we sell to any size of organization.We believe that many larger organizations already have deeply discounted hardware suppliers. There are several different kinds of computer retailers within the industry including: · Computer dealers: We believe computer dealers often focus on a few main brands of hardware, usually offering only a minimum supply of software, and variable amounts of service and support.We have found that their prices are usually higher than the larger stores and we are unable to substantiate whether or not their service and support is effective, although we believe that we are very competitive with our service and support; · Online retailers:Online retailers market computer-related products for very low prices.Some of our competitors in this category include Ebay, Buy.com and Amazon.com.We believe that although the prices are low for products purchased from online retailers, service and support is limited. 5 Table of Contents · Larger hardware resellers:Larger hardware resellers that market to organizational customers are able to offer very low prices in bulk.We believe that larger hardware resellers focus their sales efforts on large companies and not on our market focus of small and medium-sized businesses. · Retail stores and computer superstores: Retail stores and computer superstores typically offer good walk-in service, with aggressive pricing, and minimal support; and · Mail order: Mail order companies offer aggressive pricing. It is our opinion that, for the purely price-driven buyer, who buys products and expects no service, mail order and retail providers of basic computer hardware provide good options for the customer. We believe that we are different from our competitors because we are focused on providing solutions for small and medium-sized businesses that need diverse products, service and support.We advise our clients on what products they need to attain their goals for their businesses.Many of our competitors also focus on small and medium-sized businesses.We believe that we are competitive with other computer resellers because of our service and support we provide. Many of our current and potential competitors have longer operating histories and other resources substantially more valuable than ours.As a result, our competitors may be able to adapt more quickly to changing customer needs.Our competitors may attempt to increase their presence in the market by forming strategic alliances with other competitors, offering better service to our customers or by giving better prices then we are able to provide.In order to compete with increasing competition, we may experience a decrease in our profit margin from sales.We believe that new competitors will be able to enter without much difficulty due to the low barriers to entry into this type of business.There can be no assurance that we will be able to compete with our competitors in the future. ITEM 1A.RISK FACTORS Operating Risks Our Independent Auditors Have Expressed Uncertainty About Our Ability to Continue as a Going Concern, Which May Dissuade Others From Doing Business With Us.Our independent auditors have raised substantial doubt about our ability to continue as a going concern.Because other organizations that seek to do business with Secure Netwerks often request a copy of our audit report, their perception of our company may be negatively influenced.For example, we may not be able to obtain invoice payment terms and price discounts from equipment manufacturers because we may be viewed as a credit risk, which could lead to a loss of sales opportunities if we do not have sufficient cash flow to pay for our inventory upon receipt or cannot make a profit on the sale of such equipment without such discounts.To date, no manufacturers have discontinued their discount programs with us, but we cannot assure you that such manufacturers will continue to provide us discounts in the future. We Risk Losing Some of Our Key Personnel Because of Our Fluctuating Revenues and Cash Flows .Secure Netwerks’ success depends, in large part, upon the talents and skills of its management and key personnel, principally Chene Gardner, our Chief Executive Officer, and Clayton Barlow and Kyle Denos, our principal salespersons.Our sales force is paid variable amounts based largely upon sales receipts, and therefore their incomes can fluctuate substantially from month to monthTo the extent that any of our key personnel are unable or refuse to continue their association with Secure Netwerks, a suitable replacement would have to be found.We do not have employment agreements with 6 Table of Contents any of our personnel and therefore we do not have restrictions on the ability of former employees to compete with us.Further, we do not have key man life insurance on any person in our company and could not therefore be compensated for the loss of any individual due to death or disability.We cannot assure you that we would be able to find suitable replacements for our existing management personnel or technical personnel or that we could retain such replacements for an affordable amount. Our Chief Executive Does Not Work Exclusively for Secure Netwerks and May Face Time Conflicts Which Could Compromise His Availability to Manage Our Company.Chene Gardner, our Chief Executive Officer, is also the controller for Fuelstream, Inc. the Chief Executive Officer and Chief Financial Officer for Nano Dimensions, Inc.His role in these organizations puts substantial constraints on his time which may detract from his ability to manage the business of Secure Netwerks effectively.Mr. Gardner spends approximately one third of his time working for Secure Netwerks.We cannot assure you that Mr. Gardner will be able to avoid scheduling and time conflicts in the future, which may impair his performance as our Chief Executive Officer. Our Business is Inherently Risky Because of Fluctuations in Cash Receipts From Our Customers.The information technology hardware business is inherently risky.Gross profit margins for basic computer hardware are generally small and therefore we seek to sell more sophisticated and customized equipment which generally requires deep relationships with larger organizations.These larger organizations are themselves customarily subject to budget constraints regarding capital equipment purchases which can cause our cash receipts to fluctuate depending on the budget cycle for a particular institutional customer.If our sales and outsourced services do not generate enough cash flow to meet our operating expenses (such as debt service, capital expenditures, and legal and accounting fees), our ability to develop and expand our business and become profitable will be adversely affected.We have periodically experienced cash flow difficulties which have resulted in an accumulated deficit of $441,563 as of December 31, 2010. We Risk Losing Business Due to In-House Technology Personnel.We have found an increasing tendency of medium sized businesses to rely on internal personnel to service and maintain computer networks, even if such personnel are not properly trained to perform the tasks required.Because these persons may not be adequately trained, they may not be aware of the needs of their businesses to acquire updated equipment.In addition, even though these persons remain the point of contact for our sales personnel, they are typically unable to make purchasing decisions regarding computer equipment without securing permission from management or another department who may be resistant to such purchases without having interface with a trained sales representative.Finally, internal technology personnel can also themselves be resistant to bids for service projects because they may feel threatened by specialized outside service technicians who are generally more skilled and may detect errors in the manner in which systems and networks have been managed by in-house personnel in the past.If the trend of relying on internal technology personnel continues, we may not be able to secure agreements with medium-sized organizations or may be forced to dramatically change our sales techniques which have no guarantee of success. Our Business Could be Adversely Affected From Cheaper Outsourced Services Provided Overseas.We are facing increasing competition from outsourced lower overhead firms in India, Russia, and other rapidly developing technology sectors around the world.These firms also have access to low-cost personnel who are fluent in English and are proficient in software languages, which enable them to bid for service projects at a substantially reduced rate from what we are able to provide.Although there are certain configuration, testing and setup services which are difficult to provide remotely, we cannot assure you that such firms will not be able to provide such services in the future and that our revenues will not be adversely affected. 7 Table of Contents We will Require Additional Financing for Expansion and other Functions Which Might Only be Procured on Disadvantageous Terms.We will likely require substantial additional capital in the future for expansion, business development, marketing, computer software and systems, overhead, administrative, and other expenses such as additional payroll and employee training.We cannot assure you that we will be able to raise additional funds or that financing will be available to Secure Netwerks on acceptable terms.Lack of additional funds could negatively affect our business, particularly if we do not possess sufficient cash or are not provided credit facilities to purchase equipment in connection with a large customer order. You Could be Adversely Impacted from Any Additional Financing We Receive Due to Dilution or Restrictive Covenants.Your investment in Secure Netwerks could be negatively affected because of certain factors which may accompany any financing.For example, we may issue our equity securities or securities convertible into our equity at an effective price which causes substantial dilution to your ownership in Secure Netwerks.Any such financing may also contain provisions which may restrict our ability to consummate certain transactions such as a pledge or sale of our assets, an extension of credit, or borrowings, all of which may impair the operation of our business. We Compete With Substantially Larger Companies That May be Better Positioned to Win Larger and More Profitable Contracts.In attempting to market our services to medium and larger organizations, we compete with substantially larger companies which have greater name recognition and financial resources to price their services and, in particular, computer products which are purchased through them.Accordingly, we may not be able to effectively compete for larger outsourcing and purchasing contracts unless and until we possess additional financial, marketing, and technical resources. We May Lose Our Status as an Authorized Reseller Which Could Prevent Us From Selling Certain Computer Equipment.Secure Netwerks success and its outsourced service contracts are substantially dependent upon our ability to deliver our clients high quality products which requires that we continue as an authorized reseller for manufacturers.These manufacturers typically have various conditions which must be met in order to retain such reseller authorization, such as product proficiency certifications, licenses, and volume purchases.Because computer equipment and related software is constantly being modified and upgraded, we may lose our status as an authorized reseller because we have not provided sufficient ongoing training to our employees.Furthermore, we could also lose such status because we lack the financial capacity to secure large volume orders.Where we purchase equipment from a wholesale reseller instead of the manufacturer, we do not control whether or not our suppliers continue to sell us such wholesale products.Any substantial interruption in our ability to supply discounted products to our clients would have a material adverse effect on our business, operating results, and financial condition. Investment Risks A Purchase of Secure Netwerks Shares is a Speculative Investment Because We Have a Limited Operating History and a History of Losses.Secure Netwerks’ shares are a speculative investment. To date, Secure Netwerks has generated net losses and we cannot guarantee that we will ever generate a profit in the future.As of December 31, 2010, Secure Netwerks has an accumulated deficit of $441.563.Secure Netwerks is not guaranteed to continue to make sales of computer products or related outsourced services.If Secure Netwerks continues to generate losses and we are unsuccessful at decreasing Secure Netwerks’ operating costs or raising investment capital, it is unlikely that Secure Netwerks would be able to meet its financial obligations and you could lose your entire investment. No Active Market.Although the Company’s shares are traded on the OTC Markets trading platform, the Company believes that the public trading price may be an inaccurate representation of the 8 Table of Contents value of the Company because there is little or no trading volume in the Company’s shares and no analysts or NASD market makers actively follow the Company. We Have Never Issued a Dividend and You May Never Receive a Dividend in the Future and Must Rely Solely on a Possible Increase in the Value of Your Shares to Achieve any Return on Your Investment in Lieu of Dividend Income.Secure Netwerks has never issued a dividend and we do not anticipate paying dividends on our common stock in the foreseeable future.Consequently, you should not rely on an investment in Secure Netwerks if you require dividend income.Any return on your investment in Secure Netwerks will come from the potential appreciation in the value of your shares, which is inherently uncertain and unpredictable.Furthermore, we may also be restricted from paying dividends in the future pursuant to subsequent financing arrangements or pursuant to Delaware law. Because Our Liability is Limited, Neither You nor Secure Netwerks May be Able to Hold Management Liable for Certain Breaches of Duty.Secure Netwerks has adopted provisions in its Certificate of Incorporation which limit the liability of our officers and directors and provisions in our bylaws which provide for indemnification by Secure Netwerks of our officers and directors to the fullest extent permitted by Delaware corporate law.Secure Netwerks’ Certificate of Incorporation generally provide that its directors shall have no personal liability to Secure Netwerks or its stockholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit.Such provisions substantially limit your ability to hold directors liable for breaches of fiduciary duty. You Could be Diluted from the Issuance of Additional Common and Preferred Stock.Presently, Secure Netwerks has 500,000 shares of common stock outstanding and no shares of preferred stock outstanding.Secure Netwerks is authorized to issue up to 100,000,000 shares of common stock and 10,000,000 shares of preferred stock.To the extent of such authorization, the Secure Netwerks board of directors will have the ability, without seeking shareholder approval, to issue additional shares of common stock in the future for such consideration as the board may consider sufficient.The issuance of additional common stock in the future may reduce your proportionate ownership and voting power. ITEM 1B.UNRESOLVED STAFF COMMENTS As a smaller reporting company we are not required to provide this information ITEM 2.PROPERTIES Secure Netwerks’ headquarters are located within a 4,500 square foot facility in Draper, Utah.Acadia Properties, LLC, a Utah limited liability company controlled by Kenneth Denos, a member of the board of directors of Secure Netwerks, holds a leasehold interest in the premises, with a written lease agreement commencing February 1,2011 at a rate of $5,500 per month.We utilize approximately one-eighth of these premises for our operations.We have recently executed a month-to-month sublease with Acadia Properties, LLC for use of this facility and its common areas for Secure Netwerks’ operations in exchange for $900 per month. ITEM 3.LEGAL PROCEEDINGS None. 9 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES. (a) Market for Common Equity and Related Stockholder Matters. Market Information. The Company’s Common Stock is listed on the NASD Electronic Bulletin Board (“Bulletin Board”) under the symbol “SEWK.”The Company’s stock has been traded on the Bulletin Board since approximately March, 2007.As of March 23, 2011, there was no active public market for the Company’s Common Stock.The following table sets forth, for the periods indicated, the high and low closing sales prices, as to Bulletin Board prices of shares of the Company’s Common Stock during the calendar year ended December 31, 2010: High Low Fourth Quarter 2010 $ 0.01 $ 0.01 Third Quarter 2010 $ 0.01 $ 0.01 Second Quarter 2010 $ 0.012 $ 0.01 First Quarter 2010 $ 0.012 $ 0.012 The following table sets forth, for the periods indicated, the high and low closing sales prices, as to Bulletin Board prices of shares of the Company’s Common Stock during the calendar year ended December 31, 2009: High Low Fourth Quarter 2009 $ 0.10 $ 0.012 Third Quarter 2009 $ 0.023 $ 0.023 Second Quarter 2009 $ 0.011 $ 0.011 First Quarter 2009 $ 0.14 $ 0.011 We do not have any warrants or options issued or outstanding. (2)Holders. As of March 23, 2011, the Company had approximately 266 holders of record of its Common Stock. (3)Dividends 10 Table of Contents The Company has not paid any cash dividends on its Common Stock since inception and does not anticipate paying cash dividends in the foreseeable future.The Company anticipates that any future earnings will be retained for use in developing and/or expanding the business. (4) Securities Authorized for Issuance Under Equity Compensation Plans. None (5) Recent Sales of Unregistered Securities; Use of Proceeds From Registered Securities None ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide this information ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion of the company’s financial condition and results of operations in conjunction with the audited financial statements and related notes included in this registration statement.This discussion may contain forward-looking statements, including, without limitation, statements regarding our expectations, beliefs, intentions, or future strategies that are signified by the words “expects,” “anticipates,” “intends,” “believes,” or similar language.Actual results could differ materially from those projected in the forward looking statements.You should carefully consider the information set forth above under Item 1 of this Part I under the caption “Risk Factors” in addition to the other information set forth in this registration statement.We caution you that Secure Netwerks’ business and financial performance is subject to substantial risks and uncertainties. Overview Secure Netwerks is a reseller of technology-related hardware and software, including laptops, desktops, networking devices, telecommunication systems and networks, servers and software.We also provide our clients with some outsourced services necessary to install, educate, run and operate the hardware that we sell our clients.Our clients consist of small to large organizations.Currently, we sell hardware and outsourced services to an average of 9 clients each month and 43% of our clients have purchased product more than one time over the course of the past calendar year.You can learn more about our business at our website located at www.securenetwerks.com. Results of Operations Following is our discussion of the relevant items affecting results of operations for the years ended December 31, 2010 and 2009. Revenues.Our products and services are broken down into two categories for revenue recognition purposes – (i) off-the-shelf hardware/software product sales, and (ii) outsourced information technology services.Our revenue recognition policy for these categories is as follows: 11 Table of Contents Revenue is recognized upon completion of services or delivery of goods where the sales price is fixed or determinable and collectibility is reasonably assured.Advance customer payments are recorded as deferred revenue until such time as they are recognized. Product sales are derived from the resale of off-the-shelf hardware and software packages.Product sales are not warranted by Secure Netwerks and may be subject only to warranties that may be provided by the product manufacturer.Therefore, product warranties have no effect on the financial statements.We have no sales arrangements encompassing multiple deliverables. Secure Netwerks generated net revenues of $74,782 for the year ended December 31, 2010, representing a 62% decrease compared to $194,958 in net revenues during the year ended December 31, 2009.During 2010 and 2009, we received $65,542 and $173,985, respectively, in gross revenues from software and hardware product resales and equipment leasing, and $9,240 and $20,973, respectively, in gross revenues from information technology and other miscellaneous services.The decrease in revenues for the year ended December 31, 2010 is mainly the result of four large sales of computer hardware and telephone systems which were associated with equipment leases during 2009.These transactions contributed approximately $107,000 in revenues during 2009.Although Secure Netwerks continues to pursue equipment leases, these transactions are sporadic and no large leases materialized during 2010.We do not anticipate that gross revenues from our base product and services will decrease.Our business model and objective is to receive recurring revenue from established clients.In addition, we procure and resell hardware and software packages to our clients as well as single transaction customers.Sales of software and hardware products are inherently unpredictable, but we anticipate that revenues from this activity will become more consistent as we grow our client base. Cost of Sales.Expenses which comprise cost of sales are the wholesale cost of hardware, software, any accompanying licenses, product sales commissions, and commissions paid in connection with information technology consulting contracts.Also included in cost of sales are personnel and materials costs to administer these information technology services.As more organizations utilize our technology services, future expenses included in cost of goods sold will increase as well as potential fee sharing expenses to organizations that assist us in providing these services. Cost of sales for the year ended December 31, 2010 was $61,640, a 60% decrease from $152,496 during the year ended December 31, 2009.The decrease is mainly the result of decreased sales and the related need to purchase products.The cost of sales will fluctuate in the future depending on the sales mix of hardware sales and service revenue.Total cost of sales was 82% and 78% of revenues in 2010 and 2009, respectively.As the company provides more services, cost of sales will decrease as the margins on services is much better than margins on hardware sales. Salaries and Consulting Expenses.Salaries and consulting expenses consist of salaries and benefits, company paid payroll taxes and outside consulting expenses.Salaries and consulting expenses for the year ended December 31, 2010 were $2,756 compared to $16,366 during the year ended December 31, 2009.The decrease is mainly the result of decreased sales, and the corresponding commissions, as the Company continues to push commission incentives rather than base salaries.Salaries and consulting expenses could increase if the Company hires additional personnel. Professional Fees.Professional fees for the year ended December 31, 2010 were $24,182, representing a 19% increase compared to $20,273 during the year ended December 31, 2009.No major change was expected in professional fees as the Company will continue to have audits and reviews of the financial statements. 12 Table of Contents Selling, General and Administrative Expenses.Selling, general and administrative expenses have been comprised of advertising; bad debts; occupancy and office expenses; equipment leases; travel and other miscellaneous administrative expenses.Selling, general and administrative expenses for the year ended December 31, 2010 were $24,733, a 39% decrease from $40,755 during the year ended December 31, 2009.The decrease is mainly the result of fewer accounts receivable write offs during 2010.No major change was expected in selling, general and administrative expenses.For the years ended December 31, 2010 and 2009, bad debts expense was $6,717 and $20,816, respectively.Although the Company is now reviewing new customers more closely for credit worthiness, the struggling economy has increased the risk of bad debts.Furthermore, we endeavor to decrease certain costs associated with rent and occupancy-related expense. Other Income (Expense).We incurred net other expense of $35,243 for the year ended December 31, 2010 compared to net other expense of $33,113 during the year ended December 31, 2009.Other expenses incurred were comprised primarily of interest expenses related to credit cards as well as promissory notes issued by the Company.Other income in this category is comprised of finance charge income billed to late paying customers.We do not anticipate any major changes in other income and expenses. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Personnel Secure Netwerks has two full-time employees, one part-time employee, and other project-based contract personnel that we utilize to carry out our business.We utilize contract personnel on a continuous basis, primarily in connection with service contracts which require a high level of specialization for one or more of the service components offered.We expect to hire more full-time employees in the future.Although competition for technology sales personnel in the metropolitan Salt Lake City area is intense, because we offer competitive compensation and maintain a productive and collegial work environmental, we don’t believe we will have significant difficulty retaining additional employees or contract personnel in the future. Liquidity and Capital Resources Since inception, the Company has financed its operations through a series of loans, credit accounts with hardware vendors, and the use of Company credit to procure goods and services.As of December 31, 2010, Secure Netwerks’ primary source of liquidity consisted of $6,019 in cash and cash equivalents.We may seek to secure additional debt or equity capital to finance substantial business development initiatives or acquire another hardware reseller.At present, however, we have no plans to seek any such additional capital or to engage in any business development or acquisition activity. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide this information. 13 Table of Contents ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CONTENTS Report of Independent Registered Public Accounting Firm 15 Balance Sheets 16 Statements of Operations 17 Statements of Stockholders’ Deficit 18 Statements of Cash Flows 19 Notes to the Financial Statements 20 14 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Secure Netwerks, Inc. South Jordan, Utah We have audited the accompanying balance sheets of Secure Netwerks, Inc. as of December 31, 2010 and 2009 and the related statement of operations, stockholders' deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Secure Netwerks, Inc. as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 8 to the financial statements, the Company has negative working capital, negative cash flows from operations and recurring operating losses which raises substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 8.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Morrill & Associates, LLC Bountiful, Utah April 15, 2011 15 Table of Contents SECURE NETWERKS, INC. Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory Loans receivable Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Notes payable, current portion Notes payable - related parties, current portion Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized, 500,000 shares issued and outstanding Additional paid-in-capital ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 16 Table of Contents SECURE NETWERKS, INC. Statements of Operations For the Years Ended December 31, NET REVENUES Product revenue $ $ Service revenue Total Net Revenues OPERATING EXPENSES Cost of sales - product Cost of sales - service Salaries and consulting Professional fees Selling, general and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Interest expense ) ) Interest income - Total Other Income (Expenses) ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) BASIC AND DILUTED: Net loss per common share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements 17 Table of Contents SECURE NETWERKS, INC. Statements of Stockholders' Deficit For the Period January 1, 2009 through December 31, 2010 Total Preferred Stock Common Stock Additional Accumulated Stockholders' Shares Amount Shares Amount Paid-in Capital Deficit Deficit Balance, January 1, 2009 - $
